

115 HRES 1121 IH: Remembering the 20th anniversary of Matthew Shepard’s death and expressing Congress’s continued support for the prevention of hate crimes and the advancement of equality for lesbian, gay, bisexual, transgender, and queer Americans.
U.S. House of Representatives
2018-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1121IN THE HOUSE OF REPRESENTATIVESOctober 12, 2018Ms. Esty of Connecticut (for herself, Mr. Sean Patrick Maloney of New York, Mr. Takano, Mr. Crowley, Mr. Pocan, Mr. Lowenthal, Ms. Lee, Mr. Deutch, Mr. Espaillat, Ms. Norton, Ms. Wilson of Florida, Mr. Soto, Mr. Gallego, Mr. Gutiérrez, Ms. Michelle Lujan Grisham of New Mexico, Ms. Wasserman Schultz, Ms. Titus, Mr. Cárdenas, Mr. Kennedy, Mr. Vargas, Mrs. Carolyn B. Maloney of New York, Mr. Johnson of Georgia, Mrs. Davis of California, Mr. Himes, Ms. Clarke of New York, Mr. Peters, Mr. Kildee, Ms. Lofgren, Mr. McEachin, Mr. Courtney, Mrs. Dingell, Ms. Meng, Mr. Evans, Mr. Costa, Ms. Frankel of Florida, Mr. Grijalva, Mr. Delaney, Mrs. Napolitano, Ms. Barragán, Mr. Engel, Ms. Velázquez, Mr. Hastings, Ms. DeLauro, Mr. McGovern, Mr. Serrano, Ms. Bordallo, Ms. Bonamici, Mr. Sires, Mr. Schiff, Ms. Jackson Lee, Mr. Khanna, Mr. Al Green of Texas, Mr. Cohen, Mr. Larson of Connecticut, Ms. Shea-Porter, Mr. Schneider, Mr. Nadler, Mr. Brendan F. Boyle of Pennsylvania, Ms. Blunt Rochester, Mr. Ted Lieu of California, Mr. MacArthur, Ms. Eddie Bernice Johnson of Texas, Ms. Speier, Ms. Bass, Ms. McCollum, Ms. Moore, Mr. Crist, Mr. Meeks, Ms. DeGette, Mr. Walz, Ms. Ros-Lehtinen, Ms. Judy Chu of California, Ms. Schakowsky, Ms. Castor of Florida, Mr. Krishnamoorthi, Ms. DelBene, Mr. Raskin, Mrs. Watson Coleman, Mr. Kihuen, Mr. Pallone, Ms. Clark of Massachusetts, Mrs. Murphy of Florida, Mr. Blumenauer, Mr. Carson of Indiana, and Mr. Heck) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRemembering the 20th anniversary of Matthew Shepard’s death and expressing Congress’s continued
			 support for the prevention of hate crimes and the advancement of equality
			 for lesbian, gay, bisexual, transgender, and queer Americans.
	
 Whereas, on October 7, 1998, Matthew Shepard was targeted and brutally attacked due to his sexual orientation, and he ultimately passed away on October 12, 1998;
 Whereas during the past 20 years, American society has made substantial progress to recognize the dignity of lesbian, gay, bisexual, transgender, and queer (LGBTQ) Americans and create a more inclusive and equal Nation;
 Whereas despite this progress, many Americans of minority sexual orientations and gender identities still face regular harassment, as well as discrimination in housing, employment, public accommodations, health care, and other services;
 Whereas LGBTQ youth more frequently face harassment, threats, and violence, increasing risk to their mental and behavioral health;
 Whereas LGBTQ people still face higher risk of victimization and violent crimes; and Whereas transgender people, particularly transgender women of color, face a substantial risk of assault, sexual violence, murder, and other violent crimes compared to their cisgender, straight peers: Now, therefore, be it
	
 That the House of Representatives— (1)finds that no person should face violence or discrimination because of their actual or perceived sexual orientation or gender identity;
 (2)encourages Federal, State, and local government leaders and agencies to develop policies that prevent hate crimes, seek justice for victims of hate crimes, and create schools, workplaces, and communities that welcome people of diverse sexual orientations and gender identities;
 (3)honors the contributions of Judy Shepard, Dennis Shepard, the Matthew Shepard Foundation, and the many other nonprofit organizations and lesbian, gay, bisexual, transgender, and queer (LGBTQ) and allied community leaders who are working to advance tolerance, acceptance, equality, safety, and respect for LGBTQ Americans;
 (4)reaffirms its support for LGBTQ-inclusive hate crime prevention laws, including the Federal Matthew Shepard and James Byrd, Jr., Hate Crimes Prevention Act of 2009 (18 U.S.C. 249), which support Americans’ safety and civil rights; and
 (5)recognizes the Federal Government must play a leading role in our Nation’s prevention, investigation, and data collection and reporting on hate crimes.
			